William B. Brown, J.,
dissenting. In the process of ruling that the city of Ashtabula may unilaterally limit its participation in an alternative apportionment plan to one year, the majority loses sight of its responsibility to uphold reasonable and lawful determinations of the Board of Tax Appeals (R. C. 5717.04; Wheeling Steel Corp. v. Evatt [1944], 143 Ohio St. 71) and to interpret statutes according to their clear meaning (Provident Bank v. Wood [1973], 36 Ohio St. 2d 101).
Nothing within R. C. 5747.53 supports the majority’s conclusion. The statute places no time restrictions on alternative apportionment plans. It does not limit their duration, call for their periodic review or provide for the short-term, conditional adoption of those plans which the city of Ashtabula seeks, in this cause, to impose on the other municipalities and townships within Ashtabula County. Indeed, the only procedure for terminating an alternative plan to be found in R. C. 5747.53 is that of repeal. Repeal is only effective if carried out “in the same manner” as the adoption or approval of an alternative plan. Adoption and approval depend, in turn, on the consent of the following entities: “the board of county commissioners,” the “legislative authority” of the most populous city in the county,11 and a majority of the boards of township trustees and legislative authorities of municipal corporations, located wholly or partially in the county * * (Emphasis *176added.) Since the plans may not be adopted or approved by the unilateral action of one municipality, and since there are no provisions for annual review or renewal built into R. C. 5747.53, the city of Ashtabula cannot repeal an alternative plan merely by limiting the duration of its participation in that plan. The Board of Tax Appeals reasonably and lawfully determined “that there is nothing in Revised Code Section 5747.53 which would authorize or permit any political subdivision to limit its participation in the ‘alternative method’ to one year # *
Furthermore, there is nothing in the “statutory scheme” cited by the majority which justifies its ruling that. R. C. 5747.53 allows a city to reconsider annually its participation in an alternative apportionment plan. R. C. 5739.21 and 5725.24, which deal with monthly credits to and with disbursements of tax moneys to county local government, funds, are inapposite. R. C. 5705.27 and 5705.30, which refer to the annual levy of taxes and review of local budgets, by the county budget commission, R. C. 5747.50, which guarantees an annual minimum of $150,000 for each county local government fund, and R. C. 5747.51, which sets up the statutory alternative to R. C. 5747.53,8 merely reflect the fact that most tax revenues are collected, and local budgets are usually drawn up, on an annual basis. The annual levy and collection of taxes should not affect the duration of an apportionment plan regulating how, and not when, funds are to be allocated.
Since the statutes do not support the conclusion reached by the majority, and ample evidence does support the determination of the Board of Tax Appeals, I dissent.

 R. C. 5747.53 provides, in pertinent part:
“ (A) In lieu of the method of apportionment of the undivided local government fund of the county provided by Section 5747.51 of the Revised Code, the county budget commission may provide for the apportionment of such fund under an alternative method or on a formula basis as authorized by this section.” (Emphasis added.)